DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-4 are pending.

Specification
The disclosure is objected to because of the following informalities: 
The disclosure sets off units of measurement by square brackets. Examples include “[MPa]” in [0020], “[°]” in [0011], and “[mm]” in [0074]. Applicant is respectfully advised to delete the square brackets around units to reflect appropriate stylistic convention.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “AR11” in Fig. 5. Applicant is respectfully advised to amend [0079] to explain the reference character (e.g., “gas impinging on V-shaped groove 72 as indicated by arrow AR11 generates” or similar), or to delete the reference character from the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date 

Claim Objections
Claims 1-4 are objected to because of the following informalities: 
Claims 1-4: Applicant is respectfully advised to provide an appropriate article preceding the noun phrase “gas generator” in each instance in which it is recited, e.g., “A substantially cylindrical and hollow filter for a gas generator” in claim 1, line 1; “in the filter for a gas generator”; etc.. The previous examples assume that the recurring name of the filter after the preamble is intended to be a/the “filter for a gas generator.” In the interest of consistency, Applicant is therefore respectfully advised to amend “the filter” (claim 1, lines 1-2) to “the filter for a gas generator.”
Claim 1: The claim sets off the degree symbol using square brackets. Applicant is respectfully advised to delete the square brackets around units to reflect appropriate stylistic convention.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (JP2014237389A).
(Note: For Ueda, all references are to the machine translation provided at Espacenet [website of the European Patent Office] on 19 May 2021. This translation is appended herein.)
Regarding claim 1, Ueda discloses a hollow, cylindrical filter 70A (Fig. 2; [0051]) for a gas generator 1 (Fig. 1; [0001]) (i.e., a substantially cylindrical and hollow filter for gas generator) composed of a wound body of a metal wire rod ([0012]) (i.e., made of a wound body of a metal wire). In one embodiment (Fig. 9A), a metal wire rod 71A (i.e., the metal wire being made of an elongated member) has a bent plate-like shape having a V-shaped cross section (i.e., a V-shaped cross-section orthogonal to a direction of extension of the metal wire) ([0093]) to form a groove portion 72 to face a hollow portion side of the filter ([0093], comparing to Fig. 4 [0075]) (i.e., a V-shaped groove defined in the metal wire facing a hollow portion in the filter for gas generator). In the embodiment of Fig. 9A, using an online protractor tool (Visnos.com demonstration for “basic angle”), it is evident that the V-shape defines an angle that appears to be slightly greater than 130°, as shown in the figure below (i.e., an angle of the V-shaped groove being not smaller than 130° and not greater than 140°).

    PNG
    media_image1.png
    340
    356
    media_image1.png
    Greyscale

Ueda discloses all the limitations of claim 1.

Regarding claim 2, referencing Fig. 9A, Ueda discloses that the maximum external dimension L1 of the metal wire rod 71A along the depth direction of the groove portion 72 (i.e., a largest outer dimension of the metal wire along a direction of depth of the V-shaped groove) is made smaller than the maximum external dimension L2 of the metal wire rod 71A along the width direction of the groove portion 72 (i.e., is smaller than a largest outer dimension of the metal wire along a direction of width of the V-shaped groove) ([0093]).

Regarding claim 3, the filter of Ueda is formed into a mesh-like shape by folding back and winding one end portion and the other end portion in the axial direction of the filter 70A (Fig. 2; [0065]) (i.e., the filter for gas generator is constructed in a meshed pattern by diagonally winding the metal wire by folding back a direction of winding at one and the other axial ends of the filter for gas generator).

Regarding claim 4, Ueda discloses a gas generator 1 for use with the filter 70A (Fig. 1; [0021]), which may have a metal wire rod with a V-shaped groove portion ([0092], [0093]) as discussed above (i.e., a gas generator comprising the filter for gas generator).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GABRIEL E GITMAN/Examiner, Art Unit 1772